Exceptions sustained. Judgment for the defendant. It was error to submit the issue of negligence to the jury on evidence which, in the light most favorable to the plaintiffs, we summarize as follows: The defendant, a nurse, had been proceeding west, in practically no traffic, on Route 9 in Framingham. She stopped her vehicle at a crossover or break in the center strip on Route 9 for the purpose of making a permitted left turn into Oaks Road which enters Route 9 only from the south. Her car was parallel to the north curb of the strip, headed west, with the front wheels about two feet beyond the nearest edge of the crossover and slightly turned to the left. She remained stopped “a minute or two” waiting for a letup in the steady flow of eastbound traffic. She saw in her rear view mirror a vehicle which was “barrelling down the road” at a terrific rate of speed. She knew enough to lie down in the seat and cover her head with her hands, and did so. The car from the rear, operated by a driver admittedly drunk, crashed into the defendant’s ear and catapulted it across the center strip into the path of the plaintiffs’ car, which was proceeding east on the south side of Route 9, causing injuries to all. On any rational view of the evidence it cannot be said that the injuries sustained by the plaintiffs were caused by the negligence of any person other than the drunken driver. See Buda v. Foley, 302 Mass. 411, 413. The defendant’s motion for directed verdicts should have been allowed.